UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05992 JAPAN SMALLER CAPITALIZATION FUND, INC. (Exact name of registrant as specified in charter) Two World Financial Center Building B, 18th Floor New York, New York 10281-1712 (Address of principal executive offices) Masashi Terachi Japan Smaller Capitalization Fund, Inc. Two World Financial Center Building B, 18th Floor New York, New York 10281-1712 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end: February 28, 2013 Date of reporting period:March 1, 2012 – May 31, 2012 Item 1.Schedule of Investments. JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS May 31, 2012 % of Market Unrealized Net Shares Cost Value Gain or Loss Assets JAPANESE COMOMON STOCKS Automotive Equipment and Parts Musashi Seimitsu Industry Co., Ltd. $ $ $ ) Ball joints, camshafts, and gears Press Kogyo Co Ltd Chassis frames, axles, and suspensions Total Automotive Equipment and Parts ) Banks and Finance Fuyo General Lease Co., Ltd. Machinery leasing Total Banks and Finance Chemicals and Pharmaceuticals Adeka Corporation ) Resin products Central Glass Co., Ltd. ) Glass and Chemicals Rohto Pharmaceutical Co., Ltd. Pharmaceuticals manufacturer Total Chemicals and Pharmaceuticals ) Electronics Alpine Electronics, Inc. ) Car audio and navigation systems Fuji Machine Mfg. Co., Ltd. Automated assembly machines Fujitsu General Limited Air conditioners Funai Electric Co., Ltd. ) Audio-visual equipment MegaChips Corporation Large-Scale-Integration circuits Nippon Chemi-Con Corporation ) Electronic components and circuit products Sato Corporation Automation recognition systems Siix Corporation ) Video, audio, and office equipment Total Electronics ) Information and Software DTS Corporation Information technology services Itochu Techno-Solutions Corporation Computer network systems developer Kadokawa Group Holdings, Inc. ) Publishing, movie/visual, and internet-related businesses Otsuka Corporation Computer information system developer SKY Perfect JSAT Holdings Inc ) Broadcasting and data transmission 2 JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS May 31, 2012 % of Market Unrealized Net Shares Cost Value Gain or Loss Assets Square Enix Holdings Co., Ltd. $ $ $ ) Entertainment software Total Information and Software ) Iron and Steel Hanwa Co., Ltd. ) Steel imports/exports Neturen Co., Ltd. ) Induction hardening equipment Yamato Kogyo Co., Ltd. ) Railroad related and steel products Total Iron and Steel ) Machinery and Machine Tools Asahi Diamond Industrial Co., Ltd. ) Instruments and machines for diamond objects Disco Corporation ) Precision cutting, grinding, and polishing machines Star Micronics Co., Ltd. ) Small-sized precision components and equipments THK Co., Ltd. ) Linear motion systems Total Machinery and Machine Tools ) Miscellaneous Manufacturing Asahi Intecc Co., Ltd. Medical tools Hogy Medical Co., Ltd. ) Medical supply products Nihon Kohden Corporation Medical equipment Toyo Tanso Co., Ltd. ) Carbon and graphite Total Miscellaneous Manufacturing ) Real Estate and Warehouse Daibiru Corporation ) Leases office buildings, apartments and hotels Total Real Estate and Warehouse ) Restaurants Saint Marc Holdings Co., Ltd. ) Restaurants and cafes Total Restaurants ) Retail Arcs Company, Limited Supermarkets and discount stores Heiwado Co., Ltd. Supermarkets Xebio Co., Ltd. Sporting goods Total Retail Services Daiseki Co., Ltd. ) Waste disposal 3 JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS May 31, 2012 % of Market Unrealized Net Shares Cost Value Gain or Loss Assets Message Co., Ltd. $ $ $ Nursing facilities NEC Networks & System Integration Corporation Communication systems Park24 Co., Ltd Parking garages Rakuten Inc. Manages consumer websites Resorttrust, Inc. Timeshare resort hotels Total Services Transportation Kintetsu World Express Inc. Distribution services Total Transportation Utilities The Okinawa Electric Power Company, Incorporated ) Thermal power Total Utilities ) Wholesale Mitsui Matsushima Co., Ltd. ) Coal Total Wholesale ) TOTAL JAPANESE COMMON STOCKS $ $ $ ) INVESTMENTS IN FOREIGN CURRENCY Japanese Yen Non- interest bearing account $ $ $ TOTAL INVESTMENTS IN FOREIGN CURRENCY TOTAL INVESTMENTS $ $ $ ) OTHER ASSETS LESS LIABILITIES, NET NET ASSETS $ * Aggregate gross unrealized appreciation for all securities in which there is an excess of value over tax cost was $ 11,101,356 Aggregate gross unrealized depreciation for all securities in which there is an excess of tax cost over value was $ 20,907,849 Portfolio securities and foreign currency holdings were translated at the following exchange rate as of May 31, 2012. Japanese Yen $1.00 4 Item 2.Controls and Procedures. (a)The Registrant’s Principal Executive Officer and Principal Financial Officer evaluated the Registrant’s disclosure controls and procedures within 90 days of the filing of this report and concluded that they were effective in providing reasonable assurance that the information required to be disclosed by the Registrant in its reports or statements filed under the 1934 Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. (b)There were no changes in the Registrant’s internal control over financial reporting that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. (a)Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto as an exhibit. 5 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JAPAN SMALLER CAPITALIZATION FUND, INC. By:/s/ Masashi Terachi Masashi Terachi, President (Principal Executive Officer) Date:July 24, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Robert Kleinman Robert Kleinman, Treasurer (Principal Financial Officer) Date:July 24, 2012 6
